DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106526943 A (WANG, HUI et al.)

    PNG
    media_image1.png
    226
    344
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    357
    212
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    503
    300
    media_image3.png
    Greyscale

Per claim 1, Wang teaches a display device [01, figure 7], comprising: a backlight module [2]; a display module located on a light exiting side of the backlight module [11-13]; and a housing accommodating the backlight module and the display module [3], wherein the display module comprises: a display panel [11-13] comprising an array substrate [11, see preferred embodiment] and a color film substrate arranged opposite to each other [13], wherein the color film substrate is located between the array substrate and the backlight module [see figure 7]; and a first polarizer located on one side of the array substrate away from the color film substrate [4].  
Per claim 12, Wang teaches the display device according to claim 1, wherein the housing comprises: a rear portion located on one side of the backlight module away from the color film substrate [see figure 7, bottom portion] and a plurality of side portions connected to the rear portion [see figure 7, two side portions], and the plurality of side portions and the rear portion form an inner space of the housing [see figure 7]; wherein the array substrate comprises: a first portion, wherein an orthographic projection of the first portion on the rear portion is completely or partially coincident with an orthographic projection of the color film substrate on the rear portion [see figure 7]; and a second portion, wherein an orthographic projection of the second portion on the rear portion and the orthographic projection of the color film substrate on the rear portion are not coincident with each other [see figure 7, the portion outside color filter substrate 13], wherein an orthographic projection of the backlight module on the rear portion is completely coincident with an orthographic projection of the array substrate on the rear portion or located within the orthographic projection of the array substrate on the rear portion [see figure 7, the backlight is completely covered by the array substrate], and the second portion, the backlight module, the color film substrate and the side portion enclose an accommodating space [see figure 7]; and the display module further comprises: a flexible circuit board located on one side of the second portion adjacent to the color film substrate [17], and a driving circuit board electrically connected to the flexible circuit board [5], wherein the driving circuit board and at least part of the flexible circuit board are arranged within the accommodating space [inherent].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106526943 A (WANG, HUI et al.) in view of CN 108983468 A (CAI, Xuan-xian et al.)

    PNG
    media_image4.png
    273
    465
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    607
    322
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    361
    536
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    353
    511
    media_image7.png
    Greyscale

Per claim 2, Wang teaches the display device according to claim 1, wherein the display panel has a display area [area between the sealant] and a non-display area surrounding the display area [area outside the display area].  Wang lacks the display device further comprising a photosensitive unit provided within the housing, and located on one side of the color film substrate away from the array substrate, wherein the photosensitive unit is located in the non-display area.  However, Cai teaches placing a photosensitive camera module 200 in the non-display region below the bottom substrate.  See Cai’s figure 2, 7, and 10-11.  Cai’s summary of invention teaches reduced light leakage as an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Cai with Wang.
Per claim 3, Wang in view of Cai teaches the display device according to claim 2, wherein the display module further comprises: a second light shielding layer located on one side of the photosensitive unit adjacent to the color film substrate [40 on the bottom of substrate 103], and having a first hollowed-out area [center area between the left and right shielding portions], wherein an orthographic projection of the light incident area of the photosensitive unit on the array substrate is at least partially coincident with an orthographic projection of the first hollowed-out area of the second light shielding layer on the array substrate [see 121 and area housing 200].  Cai’s summary of invention teaches reduced light leakage as an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Cai with Wang.
Per claim 4, Wang in view of Cai teaches the display device according to claim 3, wherein the second light shielding layer comprises: an ink light shielding layer on one side of the array substrate away from the color film substrate; or an ink light shielding layer on the surface of one side of the color film substrate adjacent to the photosensitive unit; or a black matrix located within the color film substrate [see Cai’s figures 7 and 10 and description “Optionally, the photoresist layer comprises red light blockage, green light blockage layer, blue photoresist layer or black matrix layer, wherein the light-shielding layer 40 can be a red photoresist layer, green photoresist, blue photoresist layer, any one layer or several layers of black matrix layer and the planarization layer. when the shading layer 40 is multiple sub light-shielding layer structure, it needs to satisfy the refractive index of each sub light-shielding layer along the gradually increased away from the direction of the substrate 101.
Exemplary, the shading layer 40 comprises 2 sub-shielding layers, which are red photo-resist layer and the black matrix layer, and the refractive index of the red photoresist layer is less than the refractive index of the black matrix layer. At this time, the red photoresist layer on the black matrix layer and the substrate 101.]  Cai’s summary of invention teaches reduced light leakage as an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Cai with Wang.
Per claim 5, Wang in view of Cai teaches the display device according to claim 3, wherein the first polarizer has a second hollowed-out area or a depolarization area [see Cai’s polarizer 031], and the orthographic projection of the light incident area of the photosensitive unit on the array substrate or the orthographic projection of the first hollowed-out area of the second light shielding layer on the array substrate is located within an orthographic projection of the second hollowed-out area or the depolarization area of the first polarizer on the array substrate [see figure 10].  Cai’s summary of invention teaches reduced light leakage as an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Cai with Wang.
Per claim 6, Wang in view of Cai teaches the display device according to claim 3, wherein the display panel further comprises: a liquid crystal layer located between the array substrate and the color film substrate [014]; and a first frame sealant located between the color film substrate and the array substrate and enclosing the liquid crystal layer [see Wang’s figures and sealant 10].  
Claim(s) 7, 10, 13-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106526943 A (WANG, HUI et al.) in view of CN 106684100 A (YUAN, Jian-feng et al.)

    PNG
    media_image8.png
    315
    458
    media_image8.png
    Greyscale

Per claim 7, Wang in view of Cai teaches the display device according to claim 1, wherein the array substrate comprises: a first base substrate [013].  Wang lacks a first anti-reflection layer located on the first base substrate; and a first metal layer located on one side of the first anti-reflection layer adjacent to the backlight module, wherein an orthographic projection of the first metal layer on the first base substrate is completely coincident with an orthographic projection of the first anti-reflection layer on the first base substrate, or located within the orthographic projection of the first anti-reflection layer on the first base substrate.  
However, Yuan teaches a first anti-reflection layer [12,122] located on the first base substrate [3]; and a first metal layer located on one side of the first anti-reflection layer adjacent to the backlight module [121], wherein an orthographic projection of the first metal layer on the first base substrate is completely coincident with an orthographic projection of the first anti-reflection layer on the first base substrate, or located within the orthographic projection of the first anti-reflection layer on the first base substrate [see figures 3-4].  Yuan teaches that “[t]he purpose of the invention is to provide an array substrate and its manufacturing method, display device, for reducing ambient light reflection on the array substrate and improves the appearance effect of the periphery of frameless liquid crystal display.”  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Yuan with Wang.
Per claim 13, Wang teaches a manufacturing method of a display device, comprising: providing a display panel having a display area and a non-display area surrounding the display area [see figure 7], wherein the display panel comprises an array substrate [11] and a color film substrate arranged opposite to each other [13], and the array substrate comprises a gate driving circuit located in the non-display area [5]; attaching a first polarizer to the array substrate [4], binding a driving chip on the array substrate to which the first polarizer has been attached [inherent as the IC chip 5 must be attached to the substrate], and binding one end of a flexible circuit board on the array substrate and connecting another end of the flexible circuit board to a driving circuit board to form a display module [17]; and providing a housing [3] and a backlight module [2], sequentially mounting the backlight module and the display module within the housing [inherent as the backlight must be inserted first], and positioning the color film substrate between the array substrate and the backlight module [see figure 7].  
Wang lacks, but Yuan teaches forming a first light shielding layer on one side of the array substrate away from the color film substrate, wherein an orthographic projection of the first light shielding layer on the array substrate is located in the non-display area and at least partially covers the gate driving circuit [see Yuan’s shielding layer 11].  Yuan teaches a shielding layer 11 located directly on the top surface of the array substrate in the non-display region for reduced reflectance and improved image quality.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Yuan with Wang.
Per claim 10, Wang teaches the display device according to claims 1 and 13, wherein the display panel has a display area and a non-display area surrounding the display area [see figures 2 and 7], and the array substrate [11] comprises: a first base substrate [11].  Wang lacks, but Yuan teaches,  a second anti-reflection layer located on the first base substrate [12,121]; a second metal layer located on one side of the second anti-reflection layer away from the first base substrate [121]; and a gate driving circuit located on one side of the second metal layer away from the first base substrate [5], wherein the second anti-reflection layer, the second metal layer and the gate driving circuit are all located in the non-display area [see Yuan’s embodiment A: “the base substrate 3 of the non-display area A is provided with a common electrode line region 12, and the common electrode line region 12 comprises a metal film 121 and a metal film layer 122. the metal film layer 121 is of a hollow structure”], and a portion where orthographic projections of the second anti-reflection layer and the second metal layer on the first base substrate are coincident with each other at least partially covers an orthographic projection of the gate driving circuit on the first base substrate [inherent to the combination].  Yuan teaches that “[t]he purpose of the invention is to provide an array substrate and its manufacturing method, display device, for reducing ambient light reflection on the array substrate and improves the appearance effect of the periphery of frameless liquid crystal display.”  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Yuan with Wang.
Per claim 14, Wang in view of Yuan teaches the manufacturing method according to claim 13, wherein a step of attaching a first polarizer on the array substrate and forming a first light shielding layer on one side of the array substrate away from the color film substrate comprises at least one of step a) to step f): a) printing ink on a surface of one side of the array substrate away from the color film substrate to form an ink printing layer as the first light shielding layer [see Yaun’s embodiment A: “the non-display area A coated with black ink 11 [emphasis added]”], and attaching the first polarizer on an ink-printed side of the array substrate through an adhesive layer [inherent to the combination as the black ink in Yuan is printed directly onto the array substrate]; b) printing ink on a surface of the first polarizer to form an ink printing layer as the first light shielding layer, and attaching an ink-printed side of the first polarizer to a surface of one side of the array substrate away from the color film substrate through an adhesive layer; c) attaching the first polarizer to a surface of one side of the array substrate away from the color film substrate through an adhesive layer, and printing ink on a surface of one side of the first polarizer away from the color film substrate to form an ink printing layer as the first light shielding layer, and then arranging a functional film layer on an ink-printed side of the first polarizer; d) printing ink on a surface of the first polarizer to form an ink printing layer as the first light shielding layer, and providing a functional film layer on an ink-printed side of the first polarizer, and then attaching a surface of one side of the first polarizer away from the functional film layer to a surface of one side of the array substrate away from the color film substrate; e) attaching a substrate comprising an ink printing layer as the first light shielding layer to a surface of the first polarizer, and attaching a surface of one side of the first polarizer away from the ink printing layer to a surface of one side of the array substrate away from the color film substrate; and f) attaching the first polarizer to a surface of one side of the array substrate away from the color film substrate, and attaching a substrate comprising an ink printing layer as the first light shielding layer to a surface of one side of the first polarizer away from the array substrate [regarding the alternative language “comprises at least one of step a) to step f)”, step a) of the at least one of steps a) to step f) is taught by the combination, and as construed, claim 14 is properly rejected].    
Per claim 16,  Wang in view of Yuan teaches the manufacturing method according to claim 13, wherein a step of forming the array substrate comprises: providing a first base substrate; forming a first anti-reflection layer on the first base substrate; and forming a first metal layer on one side of the first anti-reflection layer away from the first base substrate, wherein an orthographic projection of the first metal layer on the first base substrate is completely coincident with an orthographic projection of the first anti-reflection layer on the first base substrate, or located within the orthographic projection of the first anti-reflection layer on the first base substrate.   Yuan teaches a first anti-reflection layer [12,122] located on the first base substrate [3]; and a first metal layer located on one side of the first anti-reflection layer adjacent to the backlight module [121], wherein an orthographic projection of the first metal layer on the first base substrate is completely coincident with an orthographic projection of the first anti-reflection layer on the first base substrate, or located within the orthographic projection of the first anti-reflection layer on the first base substrate [see figures 3-4].  Yuan teaches that “[t]he purpose of the invention is to provide an array substrate and its manufacturing method, display device, for reducing ambient light reflection on the array substrate and improves the appearance effect of the periphery of frameless liquid crystal display.”  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Yuan with Wang.
Per claim 17, Wang in view of Yuan teaches the manufacturing method according to claim 16.  Wang in view of Yuan lacks a step of forming the array substrate further comprises: forming a second anti-reflection layer on the first base substrate; forming a second metal layer on one side of the second anti-reflection layer away from the first base substrate; and forming a gate driving circuit on one side of the second metal layer away from the first base substrate, wherein the second anti-reflection layer, the second metal layer and the gate driving circuit are all located in the non-display area, a portion where orthographic projections of the second anti-reflection layer and the second metal layer on the first base substrate are coincident with each other at least partially covers an orthographic projection of the gate driving circuit on the first base substrate.  However, it was a matter of routine skill in the art to form a second anti-reflection layer and a second metal layer and the gate driving circuit are all located in the non-display area, a portion where orthographic projections of the second anti-reflection layer and the second metal layer on the first base substrate are coincident with each other at least partially covers an orthographic projection of the gate driving circuit on the first base substrate.  Yuan teaches that “[t]he purpose of the invention is to provide an array substrate and its manufacturing method, display device, for reducing ambient light reflection on the array substrate and improves the appearance effect of the periphery of frameless liquid crystal display.”  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Yuan with Wang.
Per claim 18, Wang in view of Yuan teaches the manufacturing method according to claim 17.  Wang in view of Yuan lack the first anti-reflection layer and the second anti-reflection layer are prepared by the same patterning process.  However, it was a matter of routine skill in the art to form first and second anti-reflection layers with the same steps in order to reduce manufacturing cost.    Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.

Claim(s) 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106526943 A (WANG, HUI et al.) in view of CN 108983468 A (CAI, Xuan-xian et al.), as applied to claims 2-6 above, and further in view of CN 106684100 A (YUAN, Jian-feng et al.)

    PNG
    media_image8.png
    315
    458
    media_image8.png
    Greyscale

Per claim 8, Wang in view of Cai teaches the display device according to claim 3, wherein the display panel has a display area and a non-display area surrounding the display area [see figures 2 and 7], the array substrate comprises a gate driving circuit located in the non-display area [5].   Wang lacks the display module also comprises: a first light shielding layer located on one side of the array substrate away from the backlight module, wherein an orthographic projection of the first light shielding layer on the array substrate is located in the non-display area, and at least partially covers the gate driving circuit.  However, Yuan teaches a shielding layer 11 located on the top surface of the array substrate in the non-display region for reduced reflectance and improved image quality.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Yuan with Wang.
Per claim 9, Wang in view of Cai and Yuan teaches the display device according to claim 8, wherein the first light shielding layer comprises: an ink printing layer located between the first polarizer and the array substrate, wherein the ink printing layer is in contact with the first polarizer or the array substrate; or an ink printing layer located on one side of the first polarizer away from the array substrate [see Yaun’s embodiment A: “the non-display area A coated with black ink 11 [emphasis added]”].  Yuan teaches a shielding layer 11 located directly on the top surface of the array substrate in the non-display region for reduced reflectance and improved image quality.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Yuan with Wang.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106526943 A (WANG, HUI et al.) in view of CN 106684100 A (YUAN, Jian-feng et al.), as applied to claims 7, 10, and 13 above, and further in view of CN 108983468 A (CAI, Xuan-xian et al.),
Per claim 15, Wang in view of Yuan teaches the manufacturing method according to claim 13.  Wang lacks arranging the photosensitive unit within the housing, and positioning the photosensitive unit on one side of the color film substrate away from the array substrate. However, Cai teaches placing a photosensitive camera module 200 in the non-display region below the bottom substrate.  See Cai’s figure 2, 7, and 10-11.  Cai’s summary of invention teaches reduced light leakage as an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Cai with Wang.
Wang lacks a step of forming the display module further comprises: forming a second light shielding layer on one side of the photosensitive unit adjacent to the color film substrate, wherein the second light shielding layer has a first hollowed- out area, and an orthographic projection of the light incident area of the photosensitive unit on the array substrate is at least partially coincident with an orthographic projection of the first hollowed- out area of the second light shielding layer on the array substrate.  However, Cai teaches a second light shielding layer located on one side of the photosensitive unit adjacent to the color film substrate [40 on the bottom of substrate 103], and having a first hollowed-out area [center area between the left and right shielding portions], wherein an orthographic projection of the light incident area of the photosensitive unit on the array substrate is at least partially coincident with an orthographic projection of the first hollowed-out area of the second light shielding layer on the array substrate [see 121 and area housing 200].  Cai’s summary of invention teaches reduced light leakage as an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Cai with Wang.
	
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 11, Wang in view of Cai and Yuan teaches the display device according to claim, wherein the array substrate further comprises: a plurality of first thin film transistors located in the display area [inherent to an array substrate].  In combination with the limitations above, does not teach a plurality of second thin film transistors located in the non-display area and adjacent to one row or one column of first thin film transistors among the plurality of first thin film transistors which are located at an edge of the display area , wherein at least one of the plurality of second thin film transistors does not comprise a drain metal layer or an active layer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871